Case 3:21-cv-00118-MMH-JRK Document 8 Filed 02/02/21 Page 1 of 5 PageID 72




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


  CLEAR TRANSFER TECHNOLOGIES
  OU,

              Plaintiff,
                                               Case No. 3:21-cv-118-MMH-JRK
  vs.

  IPAY TOTAL LTD.; IPAY SOLUTIONS,
  INC.; BRIAN KEITH ANGEL; RUCHI
  RATHOR; and ANURAG PRATAP
  SINGH,

              Defendants.
                                        /

                                      ORDER

        THIS CAUSE is before the Court sua sponte. Federal courts are courts

  of limited jurisdiction and therefore have an obligation to inquire into their

  subject matter jurisdiction. See Kirkland v. Midland Mortg. Co., 243 F.3d 1277,

  1279-80 (11th Cir. 2001).     This obligation exists regardless of whether the

  parties have challenged the existence of subject matter jurisdiction. See Univ.

  of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999) (“[I]t is well

  settled that a federal court is obligated to inquire into subject matter jurisdiction

  sua sponte whenever it may be lacking”). “In a given case, a federal district

  court must have at least one of three types of subject matter jurisdiction: (1)

  jurisdiction under a specific statutory grant; (2) federal question jurisdiction
Case 3:21-cv-00118-MMH-JRK Document 8 Filed 02/02/21 Page 2 of 5 PageID 73




  pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction pursuant to 28 U.S.C.

  § 1332(a).” Baltin v. Alaron Trading, Corp., 128 F.3d 1466, 1469 (11th Cir.

  1997).

        On February 1, 2021, Plaintiff Clear Transfer Technologies OU initiated

  this action by filing a four-count complaint against Defendants (Doc. 3;

  Complaint).   In the Complaint, Clear Transfer asserts that the Court has

  diversity jurisdiction over this action pursuant to 28 U.S.C. § 1332 because “the

  amount in controversy exceeds $75,000.00, exclusive of interest, costs, and

  attorneys’ fees, and there is complete diversity of citizenship.” See Complaint ¶

  10. In support, Clear Transfer alleges that it is a “corporation registered,

  formed, and existing under the laws of Estonia.” See id. ¶ 5. As to Defendants

  iPay Total Ltd. and iPay Solutions, Inc., Clear Transfer asserts that “iPay

  Solutions, Inc. was a Florida profit corporation, a wholly owned subsidiary of

  iPay Total Ltd., with its principal address and place of business in Duval

  County, Florida.” Id. ¶ 6. Regarding the individual Defendants, Clear Transfer

  alleges that Defendant Brian Keith Angel is a “resident” of Florida, Defendant

  Ruchi Rathor is a “citizen and resident of India,” and Defendant Anurag Pratap

  Singh is “a citizen of India, and resident of the UK.” Id. ¶¶ 7-9. Because these

  allegations indicate that the Court lacks diversity jurisdiction over this action

  pursuant to the principles of alienage jurisdiction, the Court will direct Clear



                                          2
Case 3:21-cv-00118-MMH-JRK Document 8 Filed 02/02/21 Page 3 of 5 PageID 74




  Transfer to show cause why the matter should not be dismissed without

  prejudice for lack of subject matter jurisdiction.

        For a court to have diversity jurisdiction pursuant to 28 U.S.C. § 1332(a),

  “all plaintiffs must be diverse from all defendants.” Univ. of S. Ala., 168 F.3d at

  412. Here, Clear Transfer appears to invoke a form of diversity jurisdiction

  known as “alienage jurisdiction,” under which federal courts may hear cases

  between “citizens of a State and citizens or subjects of a foreign state.” See

  Molinos Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1340 (11th Cir. 2011)

  (quoting 28 U.S.C. § 1332(a)(2)); see also Complaint ¶ 10. However, “[l]ike the

  complete diversity rule in cases between citizens of different states, alienage

  jurisdiction prohibits an alien from suing another alien in federal court unless

  the suit includes United States citizens as plaintiffs and defendants.”          Id.

  (internal citations omitted); see also Iraola & CIA, S.A. v. Kimberly-Clark Corp.,

  232 F.3d 854, 860 (11th Cir. 2000) (“It is a standard rule that federal courts do

  not have diversity jurisdiction over cases where there are foreign entities on

  both sides of the action, without the presence of citizens of a state on both

  sides.”).

        Here, the sole plaintiff in this action is Clear Transfer, which is alleged to

  be a “corporation registered, formed, and existing under the laws of Estonia.”

  See Complaint ¶ 5. As such, Clear Transfer is an alien for purposes of the



                                           3
Case 3:21-cv-00118-MMH-JRK Document 8 Filed 02/02/21 Page 4 of 5 PageID 75




  alienage jurisdiction analysis.1 Although Clear Transfer fails to adequately

  allege the citizenship of Defendants Brian Keith Angel and iPay Total Ltd.,2 it

  has identified Defendants Rathor and Singh as citizens of India. See Complaint

  ¶¶ 8-9. Thus, given the presence of aliens on both sides of this dispute, complete

  diversity is lacking. See Iraola & CIA, S.A., 232 F.3d at 860; see also 14A

  Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 3661

  (4th ed.) (“Although cases in which there are aliens on both sides of the dispute

  but a citizen (or citizens) on only one are not explicitly dealt with by Section

  1332, a considerable number of federal courts that have addressed this

  situation, including several courts of appeals, have deferred to the background

  rule prohibiting aliens on both sides of a diversity of citizenship dispute and

  have denied subject-matter jurisdiction.” (collecting cases)). Absent any other




         1  Notably, pursuant to the federal statute governing diversity jurisdiction, “a
  corporation shall be deemed to be a citizen of every State and foreign state by which it has
  been incorporated and of the State or foreign state where it has its principal place of business.”
  See 28 U.S.C. § 1332(c)(1) (emphasis added). Clear Transfer does not include an allegation
  identifying its principal place of business. However, even if Clear Transfer has a principal
  place of business in the United States, it is still considered an alien for purposes of establishing
  alienage jurisdiction. See Caron v. NCL (Bahamas), Ltd., 910 F.3d 1359, 1365 (11th Cir. 2018)
  (“We therefore hold that § 1332(a)(2) does not grant jurisdiction over a suit between a
  corporation incorporated solely in a foreign state and another alien, regardless of the
  corporation’s principal place of business.”).

         2 Clear Transfer alleges that Angel is a “resident” of Florida. However, to establish
  diversity over a natural person, a complaint must include allegations of the person’s
  citizenship, not where he or she resides. See Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir.
  1994). Clear Transfer fails to allege any information regarding the citizenship of iPay Total
  Ltd.
                                                   4
Case 3:21-cv-00118-MMH-JRK Document 8 Filed 02/02/21 Page 5 of 5 PageID 76




  apparent basis for federal subject matter jurisdiction, it appears this action is

  due to be dismissed without prejudice for lack of jurisdiction.

        ORDERED:

        On or before February 16, 2021, Plaintiff Clear Transfer Technologies

  OU shall show cause by written response why this case should not be

  dismissed without prejudice for lack of subject matter jurisdiction. Failure to

  respond to this Order may result in dismissal of this action without further

  notice.

        DONE AND ORDERED at Jacksonville, Florida on February 2, 2021.




  lc11
  Copies to:

  Counsel of Record
  Pro Se Parties




                                          5
